DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 12/23/2019.
Information disclosed and list on PTO 1449 was considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Pub. U.S. 2013/0103893).
	Regarding claims 1,7, Lee et al. disclose a semiconductor memory device (Figure 1), comprising: 
	a memory cell array including a plurality of memory cells (Figure 1, 122); 
	a peripheral circuit  (Figure 1, 121-1) configured to perform a read operation for setup information stored in the memory cell array ([0068]); 
	an operation information storage  (Figure 7,[0015]) configured to store the setup information ([0061]); and
	control logic (Figure 1, 121-2) configured to control the read operation performed by the peripheral circuit and a storage operation of the operation information storage ([0068-0069]), 
	wherein the control logic controls the peripheral circuit and the operation information storage such that a storage section (Figure 7, 73) in which the operation information storage stores first setup information and a read section in which the peripheral circuit reads ([0074]) second setup information ([0076-0077]) from the memory cell array are at least partially overlapped ([0089]) with each other ([0084-0086]).  
	Regarding claim 2, Lee et al. disclose wherein the memory cell array comprises a user area (Figure 2, 110-5 [0035]) and a reserved area, and wherein the setup information is stored in the reserved area (Figure 3, [0040]).  

	Regarding claim 4, Lee et al. disclose wherein the plurality of memory cells comprises nonvolatile memory cells ([0065],Figure 1, 122,[0072]), and the operation information storage comprises a volatile memory ([0053],[0064]).  
	Regarding claim 5, Lee et al. disclose wherein the control logic controls the operation information storage and the peripheral circuit such that the peripheral circuit starts the read operation for reading the second setup information after a predetermined waiting period (Figure 5, [0055-0057]) has passed from a time when the operation information storage starts storing the first setup information (Figure 10, [0102-0109]).  
	Regarding claim 6, Lee et al. disclose wherein, after option information about the read operation among the setup information is stored in the operation information storage ([0076-0079]), the storage operation and the read operation ([0103]) are performed such that the storage section for storing the first setup information and the read section for reading the second setup information (Figure 10, [0101-0107]) are at least partially overlapped with each other ([0089]).  
	Regarding claim 7, Lee et al. disclose a semiconductor memory device, comprising: a memory cell array including a plurality of memory cells; a peripheral circuit configured to perform a read operation for setup information stored in the memory cell array; an operation information storage configured to store the setup information; and control logic configured to control the read operation performed by the peripheral circuit and the storage operation of the operation information storage, wherein the control logic 
	Regarding claim 8, Lee et al. disclose wherein the control logic controls operations of the operation information storage and the peripheral circuit such that the storage section (Figure 2) in which the operation information storage stores the first setup information and the read section in which the peripheral circuit reads the second setup information ([0067-0071]) from the memory cell array are not overlapped ([0141]) with each other when the option information about the read operation is not stored in the operation information storage ([0089], read operation in units of page,.  
	Regarding claim 9, Lee et al. disclose wherein the control logic controls the peripheral circuit to start the read operation of the second setup information (Figure 10, 103) after the first setup information (Figure 10, 102) is stored in the operation information storage ([0102-0107]).  
	Regarding claim 10, Lee et al. disclose wherein the control logic controls operations of the operation information storage and the peripheral circuit such that the storage section in which the operation information storage stores the first setup information and the read section in which the peripheral circuit reads the second setup information from the memory cell array are overlapped with each other when the option 
	Regarding claim 11, Lee et al. disclose wherein the control logic controls the peripheral circuit to start the read operation of the second setup information after a predetermined waiting period has passed from a time when the first setup information starts to be stored in the operation information storage (Figure 5,[0056-0057]) .  
	Regarding claim 12, Lee et al. disclose wherein the peripheral circuit comprises: a read and write circuit  ([0141] configured to read data stored in the memory cell array ([0141]); and a data output circuit configured to temporarily store the data read from the memory cell array ([Figure 19,[0143-0144]).  
	Regarding claims 13-16, the apparatus discussed above would performed  the claims of method 13-16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THONG Q LE/Primary Examiner, Art Unit 2827